Vanderburgh, J.
The appellant corporation was summoned as garnishee in an action in a justice’s court in the city of St. Paul, and from a judgment rendered against it in that court appealed to the municipal court of the city. The city justice made his return upon the appeal, but no appeal was made by the defendant in the principal action. The municipal court dismissed the appeal of the garnishee, on the ground “that there was no judgment in the municipal court in the principal case, and no appeal to that court therein.” A separate and independent appeal lies to the municipal court of the city in favor of a garnishee from a judgment against him rendered by a city justice. Gen. St. 1878, c. 66, § 197; Sp. Laws 1881, c. 407. The return was sufficient to give the municipal court jurisdic*379tion to entertain the appeal; whether it disclosed errors such as to warrant a reversal was for the court to determine. It was clearly error to dismiss the appeal. It was proper for the clerk to reduce the order dismissing the appeal to the form of a judgment, and the appeal therefrom to this court was properly perfected.
Judgment reversed.
Note.
Frederick Richter v. James E. Trask, Garnishee.
April 23, 1889.
By the Court. This ease presents substantially the same questions as are considered in Albachten v. Chicago, St. Paul, & K. C. Ry. Co., and is determined in the same way*. Judgment reversed.
James E. Trask, appellant, pro se.
B. H. Schriber, for respondent.